                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

WAUKEEN JOHNSON                                                             PLAINTIFF

VS.                               4:20-CV-00109-BRW

DOES                                                                       DEFENDANTS



                                       JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 8th day of April, 2020.



                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE
